Title: John Adams to the president of Congress, 27 March 1784
From: Adams, John
To: President of Congress


        
          Sir
          The Hague March 27th: 1784
        
        I have the Honour to inclose Copies of three Notes which I have receiv’d from the Prussian Minister, the Baron de Thulemeier, by which Congress will see, that the King has agreed to take our Treaty with Sweeden for a Model, reserving to each Party the right of suggesting such alterations as shall appear to him convenient— My Request to Congress is, that they would be pleased to send Instructions at the same time when they send a Commission, what Articles of the Treaty with Sweeden they would have expunged, and what new ones inserted, if any.— I mention the sending a Commission, because I suppose it is the Intention of Congress to send one— The Instructions already receiv’d are not a full Power under which any

Sovereign can conclude, nor regularly even treat. We can only confer. There will be some difficulty about the Signature, since his Majesty chooses the Negotiation should be conducted by Mr: De Thulemeier. if Congress send the Commission to their Ministers at the late Peace as they did the Instructions, Mr: De Thulemeier must take a Journey to Paris, or a Majority of the American Ministers must be at the Hague.
        It is a great Pleasure to me to be able to inform Congress that I have obtained a Promise of a sum sufficient upon the new Loan to save the Honour of the Financier’s Bills, altho’ I regret the Severity of the Terms, they were the most moderate, which would obtain the Money. I hope for the Approbation of Congress, and their Ratification of the Contract as soon as may be. Money is really so scarce, and there are so many Loans open on even higher Conditions, that it will not be possible I fear to obtain more Money here, on more reasonable ones. An Impost once laid on to pay the Interest whether by the Authority of Congress if that should be agreed to, or by that of the Several States, would soon give us better Credit here. But in order to keep up our Reputation upon which our credit depends, there should be somebody constantly residing here, to publish illustrations of our affairs, and to confute the Calumnies of our Enemies of all Denominations.
        With great, and sincere Respect I have the honour to be, / Sir / Your most obedient, humble Servant.
        
          John Adams
        
      